                  Case 18-12651-KJC              Doc 7      Filed 11/20/18         Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                         )        Chapter 15
                                                               )
ALNO AG,1                                                      )        Case No. 18-12651 (KJC)
                                                               )
                  Debtor in a Foreign Proceeding.              )
                                                               )


               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
     FIRST DAY HEARING ON NOVEMBER 26, 2018 AT 11:00 A.M. (EASTERN TIME)2

PETITION

1.       Alno AG (Case No. 18-12561) (D.I. 1, Filed 11/20/18).

FIRST DAY DECLARATION

2.       Declaration of Tobias Wahl in Support of (I) Verified Petition of Foreign Representative for
         Recognition of Foreign Main Proceeding; and (II) Motion of the Foreign Representative for
         Entry of Final Order Granting Recognition of Foreign Main Proceeding and Certain Related
         Relief (D.I. 3, Filed 11/20/18).

FIRST-DAY PLEADINGS

3.       Motion of the Foreign Representative for Entry of an Order (I) Specifying Form and Manner
         of Service and Notice Under Sections 105(a), 1514 and 1515 of the Bankruptcy Code and
         Bankruptcy Rules 2002 and 9007, and (II) Scheduling Hearing (D.I. 5, Filed 11/20/18).

         Related Pleading:

         a.       Motion of the Foreign Representative for Entry of Final Order Granting Recognition
                  of Foreign Main Proceeding and Certain Related Relied (D.I. 4, Filed 11/20/18).

         Status: This matter is going forward.

4.       Verified Petition of Foreign Representative for Recognition of a Foreign Main Proceeding
         (D.I. 6, Filed 11/20/18).

         Status: This matter is going forward.



1
 The Debtor does not have an Employer Identification Number. The Debtor's Commercial Register Ulm Number is
HRB 727041. The Debtor's headquarters are located at 47 Heiligenberger Strasse, 88630 Pfullendorf Baden-
Wuerttemberg, Germany.
2
  The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 N. Market Street, 5th
Floor, Courtroom 4, Wilmington, Delaware 19801.
             Case 18-12651-KJC   Doc 7     Filed 11/20/18   Page 2 of 2



Dated: November 20, 2018           MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                          /s/ Gregory W. Werkheiser
                                   Robert J. Dehney (No. 3578)
                                   Gregory W. Werkheiser (No. 3553)
                                   1201 N. Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 658-3989
                                   RDehney@MNAT.com
                                   GWerkheiser@MNAT.com

                                   -and-

                                   GOLDBERG KOHN LTD.
                                   Dimitri G. Karcazes (pro hac vice pending)
                                   Roger A. Lewis (pro hac vice pending)
                                   55 East Monroe Street, Suite 3300
                                   Chicago, Illinois 60603
                                   (312) 201-4000
                                   dimitri.karcazes@goldbergkohn.com
                                   roger.lewis@goldbergkohn.com

                                   Counsel for Tobias Wahl, in his capacity as the court-
                                   appointed Foreign Representative for
                                   Alno AG


12375277




                                         -2-
